FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 6/30/10 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Global Investment Trust Templeton BRIC Fund Statement of Investments, June 30, 2010 (unaudited) (continued) a Non-income producing. b See Note 7 regarding other considerations. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the value of this security was $5,662,344, representing 0.84% of net assets. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Templeton Global Investment Trust Templeton BRIC Fund Statement of Investments, June 30, 2010 (unaudited) (continued) ADR GDR IDR American Depository Receipt Global Depository Receipt International Depository Receipt Latvia 1.1% Quarterly Statement of Investments See Notes to Statements of Investments. Selected Portfolio GDR Global Depository Receipt a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the value of this security was $7,173,170 representing 2.78% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2010, the value of this security was $5,121,415 representing 1.98% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the aggregate value of these securities was $11,632,809 representing 4.50% of net assets. e See Note 6 regarding holdings of 5% voting securities. f The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Global Investment Trust Templeton Frontier Markets Fund Statement of Investments, June 30, 2010 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the aggregate value of these securities was $2,627,581, representing 3.65% of net assets. c Rounds to less than 0.1% of net assets. d The principal amount is stated in U.S. dollars unless otherwise indicated. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Currency OMR Omani Rial Selected Portfolio ADR GDR American Depository Receipt Global Depository Receipt Quarterly Statement of Investments See Notes to Statements of Investments. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the aggregate value of these securities was $74,666,147, representing 8.01% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2010, the aggregate value of these securities was $294,388, representing 0.03% of net assets. d See Note 7 regarding other considerations. e See Note 5 regarding restricted securities. f The principal amount is stated in U.S. dollars unless otherwise indicated. g The coupon rate shown represents the rate at period end. h Rounds to less than 0.1% of net assets. i A portion or all of the security purchased on a delayed delivery basis. j Income may be received in additional securities and/or cash. k Defaulted security or security for which income has been deemed uncollectible. l Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At June 30, 2010, the aggregate value of these securities was $7,545,365, representing 0.81% of net assets. m Perpetual security with no stated maturity date. n The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. o Principal amount is stated in 1000 Brazilian Real Units. p Redemption price at maturity is adjusted for inflation. q Principal amount is stated in 100 Mexican Peso Units. r A supranational organization is an entity formed by two or more central governments through international treaties. s The security is traded on a discount basis with no stated coupon rate. t The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) At June 30, 2010, the Fund had the following forward exchange contracts outstanding. See Note 3. Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) Templeton Global Investment Trust Templeton Income Fund Statement of Investments, June 30, 2010 (unaudited) (continued) ABBREVIATIONS Currency AUD BRL EUR GBP IDR JPY KRW MXN MYR PEN PLN SEK Australian Dollar Brazilian Real Euro British Pound Indonesian Rupiah Japanese Yen South Korean Won Mexican Peso Malaysian Ringgit Peruvian Nuevo Sol Polish Zloty Swedish Krona Selected Portfolio ADR AGMC DIP FRN L/C MTN NATL PIK American Depository Receipt Assured Guaranty Municipal Corp. Debtor-In-Possession Floating Rate Note Letter of Credit Medium Term Note National Public Financial Guarantee Corp. Payment-In-Kind Counterparty BOFA BZWS CITI DBAB FBCO HSBC HSBK JPHQ MSCO UBSW Bank of America N.A. Barclays Bank PLC Citibank N.A. Deutsche Bank USA, N.A. Credit Suisse International HSBC Bank USA, N.A. HSBC Bank PLC JP Morgan Chase N.A. Morgan Stanley and Co. Inc. UBS AG Templeton Global Investment Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of four funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds  Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds
